Writ relief is generally available only when there is no plain,
                 speedy, and adequate remedy in the ordinary course of law. NRS 34.170;
                 MRS 34.330; Smith, 107 Nev. at 677, 818 P.2d at 851. Moreover, this
                 court has held that the right to appeal is typically an adequate legal
                 remedy precluding writ relief.   Pan, 120 Nev. at 224, 88 P.3d at 841.
                 Having considered the petition, we are not persuaded that our
                 intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
                 Smith, 107 Nev. at 677, 818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at
                 844. Accordingly, we
                                  ORDER the petition DENIED.



                                                                                          J.
                                                            Hardesty


                                                                                         , J.




                 cc: Hon. Valerie Adair, District Judge
                      Alverson Taylor Mortensen & Sanders
                      Carlson, Calladine & Peterson
                      Phillip M. Stone
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(D) 1947A    e